IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON           FILED
                            JUNE 1997 SESSION         June 19, 1997

                                                   Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk
STATE OF TENNESSEE,               )
                                  )     C.C.A. No. 02C01-9607-CC-00239
      Appellee,                   )
                                  )     MADISON COUNTY
VS.                               )
                                  )     HON. FRANKLIN MURCHISON,
                                  )     JUDGE
WILLIAM HERBERT STITTS,           )
                                  )     (Vandalism Under $500)
      Appellant.                  )


FOR THE APPELLANT:                      FOR THE APPELLEE:

GEORGE MORTON GOOGE                     JOHN KNOX WALKUP
Public Defender                         Attorney General & Reporter

DANIEL J. TAYLOR                        ELLEN H. POLLACK
Assistant Public Defender               Assistant Attorney General
227 West Baltimore                      450 James Robertson Parkway
Jackson, Tennessee 38301                Nashville, Tennessee 37243-0493

                                        JAMES G. WOODALL
                                        District Attorney General

                                        DONALD H. ALLEN
                                        Assistant District Attorney General
                                        P.O. Box 2825
                                        Jackson, Tennessee 38302




OPINION FILED: __________________



AFFIRMED-RULE 20



JOE G. RILEY,
JUDGE




                             ORDER
       The defendant, William H. Stitts, appeals as of right a jury conviction of

vandalism of property under $500. He was sentenced to eleven (11) months and

twenty-nine (29) days in the local jail. The sole issue for review is whether the

evidence is sufficient to sustain the conviction. We affirm the judgment of the trial

court pursuant to Rule 20 of this Court.



                                             I.

       The facts of this case involve the defendant’s actions in response to a general

sessions judge’s decision to hold him in custody until he posted bond. The judge,

court administrator, a police officer, and an attorney present in the courtroom

provided testimony at trial. The eyewitnesses testified that , following the judge’s

ruling, the defendant knocked over his chair and was upset and irritated. He was

then escorted out of the courtroom. Each witness testified that they saw the

defendant approach the door before the glass shattered and heard the defendant

make derogatory comments. As he approached the door, he pulled his hand back

and rammed his fist through the glass plate in the door.

       The defendant did not offer any proof at trial.



                                           II.

       The defendant argues the evidence was insufficient to sustain the conviction

of vandalism. Since the eyewitnesses saw the defendant “over [their] shoulder” or

“through the door”, he contends that they were not in a position to see him hit the

glass door.

       As the defendant was escorted to leave, the judge testified that he saw the

motion from defendant’s arm or fist in the corner of his eye, and then the glass

broke. The court administrator who was seated to the right of the judge and closest

to the shattered door saw the defendant pull his arm back and put it through the

glass window in the door. The police officer stated that the defendant “took his fist

and just broke the window.” An attorney testified that she was “looking right at the


                                             2
defendant” when he put his hand through the glass window. As stated by the trial

judge,

                      “Well, he did it. There wasn’t any question
                      about it. That’s all there is to it.”

We agree.

         The judgment of the trial court is AFFIRMED pursuant to Rule 20 of this Court.




                                                        ________________________
                                                        JOE G. RILEY, JUDGE
CONCUR:



__________________________
PAUL G. SUMMERS, JUDGE




___________________________
DAVID H. WELLES, JUDGE




                                            3